DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude 
Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0138432 A1 to Minachi et al. (hereinafter Minachi). 
Regarding claims 1 and 7-18, Minachi discloses a ferrite magnet comprising a magnetoplumbite structure, wherein
a constitutional proportion of metal elements of A, R, Fe, and Me is represented by the formula LaxCamα1-x-m(Fe12-yCoy)z where α is one or two of Ba and Sr (para [0052]), a part of La may be substituted with one or more other rare earth elements (para [0052]) and wherein 1.3≤x/yz≤1.8 and 0.79≤z≤0.91 (from  9.5≤12z≤11, para [0045]), which overlaps instantly claimed formula (1) of
A1-xRx(Fe12-yMey)z, where A is at least one element selected from Ca, Sr and Ba, R is at least one element selected from rare earth elements and at least includes La, and Me is Co,
x, y, and z of the formula (1) satisfy the following formulae (2), (3), (4), and (5): 
0.60≤x≤0.84		(2)
0.30≤y≤0.60		(3)
0.80≤z<1.10		(4) and 
1.60<x/yz<4.00	(5).
It is noted that the reference is not limited to the examples. However, Table 3, recites an “x” of 0.6 that overlaps the instantly claimed range of 0.60≤x≤0.84, a “y” of 0.21 to 0.63 that overlaps the instantly claimed ranges of 0.30≤y≤0.60, 0.30≤y≤0.55, 0.30≤y≤0.51 and 0.34≤y≤0.51, a “z” of 0.95 that falls within the instantly claimed ranges prima facie case of obviousness exists’.
The reference is silent regarding a Fe2+ content of the ferrite magnet of more than 0.1 mass% and less than 5.4 mass%, 0.5 to 5.0 mass%, 0.5 to 4.4 mass%, or 1.4 to 4.4 mass%.  However, the Minachi ferrite has an overlapping composition and is made by a method that overlaps the instantly disclosed method set forth in the publication of the instant disclosure, US 2019/0122792 A1 (hereinafter 792).  Both teach mixing carbonate or hydroxide precursors (Minachi, para [0075] and 792, para [0071]).  Minachi discloses calcining in an oxidizing atmosphere such as air at 1100 to 1450 C (para [0076]), which overlaps the instantly disclosed temperature of 1000 to 1340 C in an oxidizing atmosphere (792, para [0073]). Both teach calcining for 1 second to 10 hours (Minachi, para [0076] and 792, para [0073]).  Both teach pulverizing the calcined material and pressing the pulverized material into a compact in a magnetic field (Minachi, para [0077] and [0092] and 792, para [0075] and [0080]).  Minachi teaches sintering at 1080 to 1200 C for about 0.5 to 3 hours in an oxidizing atmosphere such as air (Minachi, para [0094]), which falls within the instantly disclosed range of 1050 to 1340 C for about 0.5 to 3 hours in an oxidizing atmosphere such as air (792, para [0083]).  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either 
Minachi also discloses that the ferrite magnet has a residual magnetic flux density (Br) of ≥ 4.2 kG (≥ 4200 G, para [0109]), which overlaps the instantly claimed range of 4.7 kG or more. See MPEP 2144.05(I), cited above. 

Regarding claims 2, 19 and 20, Minachi disclose the ferrite magnet according to claim 1, further comprising Si, wherein a Si content is 0 (not inclusive of 0) to 1.35 mass% (para [0062]), which overlaps the instantly claimed ranges of more than 0.002 mass% and less than 0.15 mass%, 0.03 to 0.11 mass% and 0.03 to 0.09 mass% in terms of SiO2.  See MPEP 2144.05(I), cited above. 

Regarding claim 3, Minachi disclose the ferrite magnet according to claim 1, wherein A is at least Sr (para [0052]).

Claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6139766 A to Taguchi et al. (hereinafter Taguchi). 
Regarding claims 1, 4-6 and 8-18, Taguchi discloses a ferrite magnet comprising a magnetoplumbite structure (col 9, ln 45-47), wherein
a constitutional proportion of metal elements of A, R, Fe, and Me is represented by the formula (I) A1-xRx(Fe12-yMy)z (col 3, ln 45) where A is at least one of Sr, Ba, C and Pb (col 3, ln 50-52), where R is at least one element selected from rare earth elements (including Y) and Bi and R at least includes La (col 3, ln 53-56), and M is Co or Co and Zn (col 3, ln 57) and 
the x, y and z ranges of Taguchi overlap the instantly claimed ranges of x, y, and z of the formula (1).
Taguchi discloses 0.04≤x≤0.9 (col 3, ln 48), which overlaps instantly claimed ranges 0.60≤x≤0.84	, 0.71≤x≤0.84, 0.76≤x≤0.84 and 0.76≤x≤0.81, 		                                                                                            
0.04≤y≤0.5 (col 3, ln 48), which overlaps instantly claimed range 0.30≤y≤0.60, and is so close as to constitute overlap with instantly claimed ranges 0.30≤y≤0.51, and 0.34≤y≤0.51,
0.7≤z≤1.2 (col 3, ln 49), which overlaps instantly claimed ranges 0.80≤z<1.10,     0.80≤z≤1.04, 0.84≤z≤1.04 and 0.84≤z≤1.00,
0.7 ≤x/yz≤28.5 (based on 0.8≤x/y≤20 (col 3, ln 48) divided by 0.7≤z≤1.2 (col 3, ln 49)), which overlaps instantly claimed ranges 1.60<x/yz<4.00, 1.62≤x/yz≤2.97, 1.75≤x/yz≤2.97 and 1.75≤x/yz≤2.62.  See MPEP 2144.05(I), cited above, which also states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.



Regarding claim 3, Taguchi disclose the ferrite magnet according to claim 1, wherein A is at least Sr (col 9, ln 50).

Response to Arguments
Applicant's arguments filed 9/9/21, regarding Minachi (cited as Minachi 1 by applicant in the response), have been fully considered but they are not persuasive. . 
Applicant argues that the difference in Br is due to the differences in manufacturing, those difference including the firing temperature and the heating and cooling rates.  However, as discussed above, Minachi discloses an overlapping Br.  Applicant also argues that the method of the present invention has a firing temperature of 1280-1310 C while Minachi has a firing temperature of 1140-1200 C.   However, these ranges appear to be taken from the examples.  Neither the instant disclosure nor Minachi are limited to the examples.  The broad teaching of Minachi discloses calcining in an oxidizing atmosphere at 1100 C to 1450 C (para [0076]) that overlaps the broad teaching of the instant disclosure, which recites calcining in an oxidizing atmosphere at 1000 to 1340 C (publication of the instant disclosure 792, para [0073]).  Both teach calcining for 1 second to 10 hours (Minachi, para [0076] and 792, para [0073]).  Minachi teaches sintering at 1080 to 1200 C for about 0.5 to 3 hours in an oxidizing atmosphere (para [0094]) which falls within the instantly disclosed sintering range of 1050 to 1340 C for about 0.5 to 3 hours in an oxidizing atmosphere (792, para [0083]). Minachi teaches a slower heating rate, as slow as approximately 10 C/hr (para [0095]) or 0.17 C/min, which is slower than the disclosed heating rate of 5 C/min (para [0074]). Minachi is 
Applicant further argues that the difference in firing temperature would lead to a difference in Fe2+ ranges and points to statement in the final Office Action mailed 4/13/21 which states that the Fe valence is controlled by the total time at the maximum temperature in an oxidizing atmosphere.  Applicant states that ‘In other words, the Office recognizes that the maximum temperature also has an effect on the Fe valence. If the Office's position is correct, there is no overlap in the range of Fe2+ content between the present invention and Minachi 1’. This argument is based on the aforementioned temperature ranges of 1280-1310 for the present invention and 1140-1200 C for Minachi.  However, these ranges appear to be taken from the examples.  Neither the instant disclosure nor Minachi are limited to the examples.  The broad teaching of Minachi teaches a sintering temperature of 1080 to 1200 C for about 0.5 to 3 hours in an oxidizing atmosphere (para [0094]) which falls completely within the instantly disclosed sintering range of 1050 to 1340 C for about 0.5 to 3 hours in an oxidizing atmosphere as disclosed in the broad teaching of the instant disclosure (792, para [0083]).  The examiner agrees with applicant that the maximum temperature directly affects Fe2+ content.  The maximum Minachi temperature range set forth in the broad teaching of the reference falls completely within the maximum temperature range set forth in the broad teaching of the instant disclosure.  Therefore, one of ordinary skill in the art would expect the Minachi ferrite to have an overlapping Fe2+ range, absent evidence to the contrary.  Applicant has not provided such evidence. 

Applicant also argues that in Minachi the Fe2+ and Fe3+ contents change by changing the ratio of M and W phases and states that the amount of each phase can change even though firing conditions are the same.  However, M-type ferrites and W-type ferrites have different compositions and structures. Minachi teaches that the composition is 95% or more M-type ferrite (para [0072]), which includes 100% M-type ferrite.  When the Minachi composition falls within the instantly claimed composition, the Minachi composition is 100% M-type. See Table 2, Sample No. 1 of Minachi. The instant ferrite is an M-type and the overlapping Minachi ferrite is 100% M-type ferrite. Therefore, if the ratio of M-phase controls Fe2+, one of ordinary skill in the art would expect at least an overlapping Fe2+ ratio, absent evidence to the contrary. Applicant has not provided such evidence. 
Therefore, the 103 rejection of claims 1-3 and 7-20 as obvious over Minachi stands. 

Applicant's arguments filed 9/9/21, regarding 751, have been fully considered and are persuasive. A proper terminal disclaimer was filed on 9/9/21.  
Therefore the provisional obviousness double patenting rejection of claims 1-20 as obvious over the claims of 751 has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 9/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/302751 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734